Per Curiam.
The defendant pleaded guilty to a felony, selling cocaine in violation of General Statutes (Rev. to 1981) § 19-480 (a) (now § 21a-277 [a]), on the basis of plea negotiations. After polling the defendant, the trial court accepted the plea of guilty and, on November 8,1983, imposed a sentence, in accordance with the plea bargain, of five years imprisonment, sentence suspended after two years, and three years of probation. On November 15,1983, through new counsel, the defendant moved to withdraw the plea of guilty claiming various infirmities in the trial court’s acceptance of that plea. The trial court was correct in denying that motion on the ground that it was untimely under Practice Book § 720 since it was not filed before the imposition of the sentence.
There is no error.